         Case 1:20-cv-02821-AJN Document 33 Filed 04/27/20 Page 1 of 1
                                                                                                  4/27/20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Milton Barbecho, et al.,

                        Petitioners,
                                                                    20-cv-2821 (AJN)
                 –v–
                                                                         ORDER
  Thomas Decker, et al.,

                        Respondents.


ALISON J. NATHAN, District Judge:

       By April 27, 2020 at 6 p.m., the parties shall submit a joint letter informing the Court

whether they seek an evidentiary hearing on Petitioners’ motion for a preliminary injunction or

whether they consent to the motion being resolved on the papers, with oral argument if needed.

       SO ORDERED.



Dated: April 27, 2020
       New York, New York



                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
